Citation Nr: 1506076	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

2. Entitlement to a compensable rating for degenerative arthritis of the left hand ring finger.

3. Entitlement to a compensable rating for status post fusion of the left hand little finger at the proximal interphalangeal joint with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2000 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In his July 2012 VA Form 9, the Veteran raised a claim for an increased rating for his service-connected scar on his left fifth finger.  THIS CLAIM IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of these claims, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

The Veteran had VA examinations to address the severity of his left knee, left ring finger, and left little finger in May 2010.  However, in a brief dated October 2014, the Veteran, through his representative, reported that these disabilities had worsened and the May 2010 VA examinations were too old to adequately evaluate the state of these disabilities.  Therefore, the Board finds that new, more contemporaneous examinations are needed prior to a final adjudication of the Veteran's claims.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As the case must be remanded, efforts should also be undertaken to ensure that the Veteran's complete treatment records have been obtained.  He undergoes continuing treatment through VA, and it appears that he also received follow-up treatment from Kenneth Gimple, M.D. after his knee surgery in August 2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Kenneth Gimple, M.D. and/or Tallgrass Surgical Center, dated since August 2009.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since May 2012.

3.  Then, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected left knee and left 4th and 5th finger disorders.  The entire claims file, including a copy of this remand, must be made available to the examiners for review in conjunction with the examinations.  All necessary special studies or tests, to include x-rays if indicated, are to be accomplished.

The examiners are requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected left knee degenerative joint disease (to include any post-surgical scarring); degenerative arthritis of the left hand ring finger; and status post fusion of the left hand little finger at the proximal interphalangeal joint with osteoarthritis

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

